Filed 7/20/15 In re F.D. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




In re F. D., a Person Coming Under the Juvenile Court                                        C076679
Law.

SACRAMENTO DEPARTMENT OF HEALTH                                                  (Super. Ct. No. JD234147)
AND HUMAN SERVICES,

                   Plaintiff and Respondent,

         v.

F. D.,

                   Defendant and Appellant.




         Appellant F. D. Jr., father of the minor, appeals from the juvenile court’s judgment
of disposition denying him placement of the minor as a noncustodial parent. (Welf. &
Inst. Code,1 §§ 358, 395.) He contends substantial evidence does not support the finding



1        Undesignated statutory references are to the Welfare and Institutions Code.

                                                             1
that placement of the minor with him would be detrimental to her safety, protection, or
physical or emotional well-being. We affirm.
                                     BACKGROUND
       On November 27, 2013, mother left the minor (then eight years old) in the care of
a nonrelated extended family member. That individual became unable to care for the
minor and, after mother refused to pick up the minor, called the Sacramento County
Sheriff. Sheriff’s deputies were unable to reach mother and, on December 15, 2013, took
the minor into protective custody. The minor reported that she was there because “my
Mommy says I have an attitude and she can’t take care of me.” The minor reported that
her last contact with appellant was about a year earlier at his house and he told her at that
time that she could not live with him.
       The following day, the minor’s mother called the social worker and stated that,
due to the minor’s behavior, she was no longer willing to have the minor in her care. A
section 300 petition was filed alleging mother was unwilling to provide care for the minor
and had left her without provisions for care and support. Appellant was incarcerated at
the time the petition was filed. The minor was ordered detained and placed in a
children’s receiving home.
       The social worker filed a jurisdiction/disposition report on January 17, 2014.
Mother had not been visiting minor since her detention, nor had mother inquired about
her well-being or participated in any services. The minor said she did not want to be
placed with mother. She and mother did not get along and mother did not pay any
attention to her. The minor stated she knew appellant’s name but she did not know him,
did not remember the last time she saw him (or remember ever seeing him), and did not
know his current whereabouts.
       The minor had previously admitted that she has a problem with anger and said she
has had four therapists (all of whom the minor reported had quit). The minor’s school
reported that the minor had 18 unexcused absences in November and December 2013,

                                              2
prior to her detention, and two unexcused absences since being placed in the receiving
home. Also prior to her detention, the minor was reported to have had behavior problems
at school, including being rude, disrespectful, defiant, and disruptive. There had been
one behavioral incident while the minor was in the receiving home but no other behavior
problems or other concerns since her detention. The minor was placed in a foster home
on January 15, 2014.
       The social worker listed several referrals of physical abuse and neglect of the
minor while she was in the custody of mother. Appellant had been incarcerated since
October 15, 2013, and was serving a four-year sentence. His criminal history spans
almost 20 years and consists of the following convictions: grand theft (1995), unlawful
taking or driving of a vehicle (1995), obstructing or resisting a peace officer (1996),
felony possession of a firearm (1997), an unknown/misidentified offense (1999), grossly
negligent discharge of a firearm (2005), illegal possession of a firearm (2005), driving
under the influence (2005), obstructing or resisting a peace officer (2008), making a
criminal threat to commit a crime resulting in death or injury (2008), driving under the
influence (2008), illegal possession of a firearm (2010), grossly negligent discharge of a
firearm (2010), and grossly negligent discharge of a firearm (2013).
       Including the minor, appellant has five children, born of four mothers.
Appellant’s wife B. D. is raising one of her own children and two of appellant’s children
on a full-time basis. She also cares for two of his other children on a part-time (shared
custody) basis. The minor began visiting her half siblings in B.D.’s home after detention.
B. D. initially indicated that she was interested in placement of the minor in her home and
applied to the kinship unit for placement. She withdrew her application after being
informed by the social worker that, because she was on probation, “it was something that
was hard for [her] to get approved.” B. D. was not told it was impossible, but just that it
would be difficult to get approved.



                                              3
       After hearing testimony from the minor’s mother, B. D., and the social worker, the
juvenile court adjudged the minor a dependent child of the court and found removal was
necessary as there was clear and convincing evidence that there was a substantial danger
to the minor if she were to be returned home to the mother. Although mother remained
unwilling to care for the minor and had made little effort to keep in touch with the minor,
the court ordered reunification services for mother.
       As to appellant, the court found he lacked a relationship with the minor, had been
the subject of two restraining orders, had an extensive criminal history, and despite being
a felon, had continued to possess firearms which he used in a dangerous manner. The
court expressly stated it was not denying appellant’s request for placement because he is
currently incarcerated. Instead, the court found clear and convincing evidence that it
would be a substantial danger to the minor’s physical safety and emotional well-being to
be placed with appellant due to his propensity for violent behavior, combined with his
lack of relationship with the minor, as well as the emotional problems the minor has as a
result of her history of abuse and neglect that had caused the minor to act out in the past.
The court, however, ordered reunification services for appellant, as well.
       Finally, the court found that the minor’s visits with B. D. and her half siblings had
been having a positive effect on the minor and encouraged continued liberal visitation.
The court also authorized B. D. to take the minor to visit appellant during his
incarceration.
                                       DISCUSSION
       Appellant contends the evidence did not support the juvenile court’s finding that
placement of the minor with him would be detrimental to her safety, protection, or
physical or emotional well-being. We disagree.
       When a child is removed from parental custody, the court must “determine
whether there is a noncustodial parent that [sic] desires to assume custody of the child.”
(In re Adrianna P. (2008) 166 Cal. App. 4th 44, 59; § 361.2, subd. (a).) “If that parent

                                              4
requests custody the court shall place the child with the parent unless it finds that
placement with that parent would be detrimental to the safety, protection, or physical or
emotional well-being of the child.” (§ 361.2, subd. (a).) That finding must be made by
clear and convincing evidence. (In re Marquis D. (1995) 38 Cal. App. 4th 1813, 1827-
1829.)
         The juvenile court must weigh all relevant factors in determining detriment under
section 361.2, subdivision (a). (In re Luke M. (2003) 107 Cal. App. 4th 1412, 1425-1426.)
In doing so, the court has “broad discretion to evaluate not only the child’s physical
safety but also his or her emotional well-being. In an appropriate case, all that might be
required is a finding such a placement would impair the emotional security of the child.”
(In re C.C. (2009) 172 Cal. App. 4th 1481, 1490; see also In re Luke M., supra, at p. 1425
[a detriment finding may be supported by emotional harm to the child, even if the harm is
not attributable to parental conduct].) When the parent seeking custody is incarcerated,
the factors in assessing detriment also include “the noncustodial incarcerated parent’s
ability to make appropriate arrangements for the care of the child and the length of that
parent’s incarceration.” (In re V.F. (2007) 157 Cal. App. 4th 962, 966.)
         Here, the juvenile court found placement with appellant would be detrimental to
the minor due to his propensity for violent behavior combined with his lack of
relationship with the minor and the minor’s emotional problems, which have resulted
from her history of abuse and neglect. The evidence here supports the juvenile court’s
finding.
         As the juvenile court summarized, “[a]lthough convicted of a felony in the past,
[appellant] continues to own and/or possess firearms which he uses in a dangerous
manner without regard for the safety of others.” Appellant’s criminal record discloses
several offenses which involve his illegal possession of a firearm, and several involving
his grossly negligent discharge of a firearm. He has made criminal threats to commit a
crime resulting in death or injury and has two convictions for driving under the influence.

                                              5
The mothers of two of his children have sought restraining orders against him, one of
which was granted after he used his car to ram into and break the doors off the minor’s
mother’s car, while the minor was in the backseat of mother’s car. The juvenile court did
not err in considering this criminal history as a factor in determining that it would be
detrimental to the minor’s safety, protection, or well-being to be placed in appellant’s
custody at this time.
       Additionally, there had been five referrals of physical abuse and neglect of the
minor while she was in the custody of mother. Sadly, the minor’s mother has made it
clear that she does not want to care for the minor anymore and she had not visited the
minor since her detention. The minor stated that appellant had told her that she could not
live with him either. Prior to her detention, the minor had been withdrawn, defiant,
angry, aggressive, and had been “running away a lot.” Yet, despite the minor’s family
history and emotional problems, and despite reports of poor behavior and truancy in the
past, the minor was reportedly doing well in her out-of-home placement.
       Prior to this disposition hearing, the minor did not know appellant, or even
remember seeing him in the past. He was, as the court described him, a “virtual stranger
to her.” The juvenile court could reasonably find, based on this evidence, that the
disruption of her current positive placement, especially with her history of emotional
problems, and placing her with a virtual stranger (particularly one the minor claimed had
told her she could not live with him in the past) would create a substantial risk of
detriment to the minor’s emotional well-being. (C.f. In re Abram L. (2013)
219 Cal. App. 4th 452, 464 [lack of relationship between parent and child, by itself, not
sufficient to support finding of detriment].)
       Appellant argues that “the court should aid in preserving family ties” and that
denying him placement of the minor due to his lack of relationship with her is
“counterintuitive” and fails to further that policy. He, however, fails to acknowledge that
the court ordered reunification services which, of course, facilitate this legislative

                                                6
purpose. Thus, placement of the minor, to her detriment, was not necessary to further
legislative goals of preserving family ties “whenever possible.” (See § 202, subd. (a).)
       Finally, appellant asserts he was able to arrange for the minor’s care during his
incarceration by designating his current wife B. D. as the minor’s interim caretaker.
Even assuming B. D.’s suitability as caretaker, his ability to make appropriate
arrangements for the care of the minor was but one factor for the court to consider. And,
here, the juvenile court did not find detriment to the minor based on appellant’s inability
to make appropriate arrangements for the minor’s care during his incarceration.
       Moreover, we note that B. D. had withdrawn her application and, accordingly, had
failed to obtain the necessary exemption to make her eligible as a suitable caretaker.
(§ 361.4, subd. (d)(2).) Thus, the minor could not be placed in her care at the time of the
disposition hearing and, as a result, appellant had not yet made suitable arrangements for
the minor’s care during his incarceration. (§ 361.4, subd. (d)(2); T.W. v. Superior Court
(2012) 203 Cal. App. 4th 30, 43.)
                                      DISPOSITION
       The judgment is affirmed.




                                                        ROBIE                 , Acting P. J.

We concur:



      MURRAY                , J.



      HOCH                  , J.




                                             7